Exhibit 10.1

 

RETIREMENT AGREEMENT

 

This is a Retirement Agreement (“Agreement”) between Murphy USA Inc. (“Murphy
USA” or the “Company”) and Jeffery A. Goodwin  (“Mr. Goodwin”) (collectively,
the “Parties”). 

 

WHEREAS, Mr. Goodwin has been an employee of Murphy USA and seeks to retire from
employment; and

 

WHEREAS, the Parties desire to amicably end their employment relationship and
wish to formalize the retirement arrangements; and

 

WHEREAS, the Parties desire to enter into an agreement to provide for a period
of continuing employment and cooperation to assist with transition activities;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.Transition Period:  The Parties agree that Mr. Goodwin is expected to retire
from employment with Murphy USA effective March 31, 2015 (“Retirement Date”),
subject to the provisions set forth below.      The time between the Effective
Date of this Agreement and the Retirement Date will be referred to as the
“Transition Period.”  During the Transition Period, Mr. Goodwin will transition
his responsibilities as directed by Murphy USA.  Mr. Goodwin shall continue to
report to Andrew Clyde, or his designee, and shall perform all duties and
responsibilities as assigned.        During the Transition Period,
 Mr. Goodwin will receive his current base salary (annualized at $332,500 per
year) (“Transition Payment”) and regular employee benefits, payable in
accordance with the Company’s normal payroll schedule.  Mr. Goodwin agrees that
at all times during the Transition Period he must remain professional and agrees
to faithfully, diligently and to the best of his abilities undertake and perform
all duties and responsibilities in his position and to abide by the rules,
regulations, instructions, personnel practices and policies of Murphy USA.  He
further agrees to devote his full working time, attention, energies and best
efforts to the performance of his duties hereunder.  Nothing herein alters
Murphy USA’s right to manage the business as it sees fit and to otherwise
supervise Mr. Goodwin.    Mr. Goodwin agrees that should Murphy USA determine
that all of his transitional activities have been accomplished and that his
services are no longer needed, Murphy USA can shorten the Transition Period and
accelerate the Retirement Date, subject to payment of his regular base salary
and benefits through March 31, 2015.   Mr. Goodwin shall have no obligation to
extend the Retirement Date beyond March 31, 2015.

 

2.    Retirement Compensation and Benefits.  In exchange for the consideration
set forth herein, Murphy USA shall pay the following compensation and provide
the following benefits to Mr. Goodwin:

 

a.Murphy USA shall pay Mr. Goodwin the sum of one year’s base salary in the
amount of $332,500.00, payable quarterly beginning April 15, 2015.





 

--------------------------------------------------------------------------------

 

b.Murphy USA shall pay the Mr. Goodwin for his accrued but unused vacation in
one lump sum of $31,972, payable April 1, 2015.

c.For purposes of the RSUs and PSUs held by Mr. Goodwin, as described on Exhibit
 A attached hereto,  his retirement will be treated as a “Normal Termination” as
defined in the Company’s 2013 Long-term Incentive Plan, as amended and restated
on August 26, 2014 (“Equity Plan”). Accordingly, his outstanding RSUs will vest
as of the Effective Date and become payable on a pro rata basis, included as the
amount to issue on Exhibit A.  Mr. Goodwin’s outstanding PSUs will vest and
become payable at the end of the applicable performance period in accordance
with the terms of Mr. Goodwin’s Performance Stock Unit Grant Agreement signed by
Murphy USA and dated February 11, 2014. For the avoidance of doubt (i) any
unvested options to purchase shares of Common Stock Mr. Goodwin holds as of the
Effective Date will be forfeited as of the Effective Date pursuant to the terms
of the Equity Plan and the applicable stock option agreement relating thereto,
and (ii) and any outstanding RSUs or PSUs which do not vest and become payable
as provided in this Section 2(c) will be forfeited pursuant to the terms of the
Equity Plan and the applicable award grant agreement relating thereto.

d.Mr. Goodwin shall be entitled to MUSA 5-7-9 Savings Plan payout in the amount
of $18,200, on the basis of age 56 plus 13 years’ service credit (as of January
1, 2014), equaling 7% of $260,000 in eligible 2014 compensation.

e.Mr. Goodwin shall be eligible for a SERP payment election payable in five (5)
annual installments payable in accordance with the plan document and Internal
Revenue Service guidelines beginning October 1, 2015.

 

3.Retirement:    During the Transition Period,  Mr. Goodwin will remain an
at-will employee and his employment may be terminated for any reason with or
without Cause (as defined below), without or without notice, at any time,
including at any time prior to March 31, 2015.  In the event Mr. Goodwin’s
employment is terminated by Murphy USA without Cause prior to March 31, 2015, he
will be paid 100% of  his regular base salary and benefits through March 31,
2015 as part of the regular payroll process (subject to his signing the General
Release Agreement).  If, however, Mr. Goodwin’s employment is terminated for
Cause by Murphy USA prior to March 31, 2015,  he will not receive any further
compensation, other than his regular bi-weekly earnings up until the termination
Date.  For purposes of this Agreement,  “Cause” shall mean a determination by
the Company in its discretion of one or more of the following (including any act
or omission which gives rise to any of the following):  (i) dishonesty,
including, without limitation, embezzlement, fraud or theft; (ii) gross
negligence or willful disregard of duties or material failure to perform
reasonably assigned duties; (iii) insubordination, willful disobedience or
material breach of any of Murphy USA’s  published rules, policies, instructions,
 or lawful directions; (iv) conviction of a felony, plea of guilty or nolo
contendere to a felony charge, or any conviction of any misdemeanor involving
moral turpitude; and (v) any material breach of this Agreement.  The ending of
Mr. Goodwin’s  employment prior to March 31, 2015 due to the death or disability
of Mr. Goodwin shall not entitle Mr. Goodwin or any of Mr. Goodwin’s heirs,
executors, personal representatives or administrators, or any person claiming
through Mr. Goodwin to any Transition Payment, unless such Transition Payment
has already been earned and vested and for which all conditions precedent,
including without limitation the execution and non-revocation of the



2

 

--------------------------------------------------------------------------------

 

General Release Agreement (described below), have been satisfied at the time of
the ending of employment.    The Parties acknowledge and agree that the
compensation to be provided under this Agreement is to be provided in
consideration for Mr. Goodwin signing and not revoking the General Release
Agreement, Mr. Goodwin’s continued employment through the Retirement Date, as
well as other promises and conditions.    



 

4.Further Release of Claims Required to Receive Transition Payment:    Mr.
Goodwin understands and agrees that his receipt of the Transition Payment, his
status of continued employment during the Transition Period and the Retirement
Payment and Benefits set forth in Paragraph 2 are conditioned on his agreement
to execute and not revoke the General Release Agreement attached hereto as
Exhibit A,  which contains a general release of claims and covenant not to sue,
following the Retirement Date.  The General Release Agreement will not be given
to Mr. Goodwin for signature, and Mr. Goodwin cannot sign the General Release
Agreement, until at least two days after the Retirement Date. 
Mr. Goodwin agrees that signing and not revoking the General Release Agreement
is a condition to receiving the Transition Payment and will be required to
return all payments to Murphy USA minus minimum wage for actual time spent
working unless and until following the Retirement Date he has signed and not
revoked the General Release Agreement and has satisfied all conditions to make
the General Release Agreement effective in a timely manner.  Once executed, such
signed General Release Agreement shall be incorporated herein.    

 

5.Taxes:  The Parties agree that Mr. Goodwin is and shall be solely and entirely
responsible for the payment and discharge of all federal, state and local taxes,
if any, which may at any time be found to be due upon or as a result of the
payment described herein.  Mr. Goodwin also agrees to cooperate with Murphy USA
in the event of a tax audit involving the payment described
herein.  Notwithstanding the above, Murphy USA shall deduct standard withholding
for federal, state, and local taxes (including standard social security payroll
taxes) from the payment made pursuant to this Agreement.  Mr. Goodwin agrees to
cooperate fully in the administration of the payment set forth herein and shall
complete any paperwork necessary as a condition for Murphy USA’s payment
pursuant to this Agreement or for legal compliance. Mr. Goodwin agrees to
indemnify and hold harmless Murphy USA against any claim or liability for any
such taxes and any related penalties and/or interest owed by Mr. Goodwin, in the
event any such taxes, penalties and/or interest are assessed by the United
States Internal Revenue Service and/or any other state or local taxing
authority.

 

6.No Further Benefits:    Mr. Goodwin expressly admits, agrees and acknowledges
that he is not entitled to any of the benefits in this Agreement (including any
continuing employment with Murphy USA or any further payments from Murphy USA)
unless he signs this Agreement and does not revoke it, pursuant to the
revocation provision below.  Mr. Goodwin  further expressly admits, agrees and
acknowledges that he is not entitled to any other or further compensation,
remuneration, benefits, reimbursement, payments, options, stock, or other equity
issue of or from Murphy USA.  Nothing in this Agreement affects any vested
benefits Mr. Goodwin has under any retirement plan. Any remaining continuation
and/or conversion rights to health or other insurance benefits, if any, will be
as provided by the terms and conditions of those plans and applicable law and
will follow under separate letter.    Further, Mr. Goodwin understands and
agrees that the terms and conditions of the plans and



3

 

--------------------------------------------------------------------------------

 

agreements under which Mr. Goodwin’s  stock options and restricted stock units,
if any, were granted shall continue to control, including, for example, the
limitations on the period within which the stock options may be exercised
following the Retirement Date and any continued vesting following a retirement. 



 

7.General Release of Murphy USA and Releasees:    In keeping with the Parties’
intent to allow for an amicable separation, and as part of this accord, and
deeming this Agreement to be fair, reasonable, and equitable, and intending to
be legally bound hereby, Mr. Goodwin  agrees to and hereby does, for himself and
for each of his heirs, representatives, executors, and administrators forever
and irrevocably fully release and discharge Murphy USA and the Releasees (as
defined below), of and from any and all grievances, liens, suits, judgments,
claims, demands, debts, defenses, actions or causes of action, obligations,
damages, and liabilities whatsoever which he now has, has had, or may have,
whether the same be known or unknown, at law, in equity, or mixed, in any way
arising out of or relating in any way to any matter, act, occurrence, omission,
practice, conduct, policy, event, or transaction on or before the Effective Date
of this Agreement.  This is a General Release.  By signing this Agreement,
Mr. Goodwin is agreeing to forego all claims or potential claims against Murphy
USA and the Releasees.  Mr. Goodwin agrees that this release will extinguish all
claims which have arisen at any time up to the time he signs this Agreement.  
 Mr. Goodwin expressly acknowledges that this General Release includes, but is
not limited to, any claims arising out of or relating in any way to his
employment with Murphy USA, the ending of his employment with Murphy USA, and
all issues raised or which could have been raised in any litigation against
Murphy USA and/or the Releasees.  Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement, including, without limitation, this
General Release, will waive, relinquish, diminish, release or in any way affect
(a) any rights or claims expressly provided for in this Agreement or (b) any
rights or claims that, as a matter of law, cannot be released or waived; (c) any
rights under the Murphy USA Long Term Incentive Plan and (d) any vested rights
under ERISA.  If any claim is not subject to release, to the extent permitted by
law, Mr. Goodwin waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Mr. Goodwin or any other Releasee identified in this Agreement is a party. 
Mr. Goodwin agrees to this General Release knowingly and voluntarily.

 

8.Further Description of General Release:    Mr. Goodwin  expressly acknowledges
that this General Release of Murphy USA and the Releasees includes, but is not
limited to, any claims constituting or based on tort, contract, implied
contract, defamation, libel, slander, intentional infliction of emotional
distress, wrongful or abusive discharge, negligence, interference with contract
or employment, assault and battery, personal injury, whistle-blowing, implied
covenant of good faith and fair dealing, fraud, stock fraud, equity, any
short-term or long-term disability benefits plan, intellectual property,
spoliation of evidence, statute or common law, severance pay, equity
compensation and/or fringe benefits, attorneys’ fees, vacation pay, bonus, sales
commissions, debts, accounts, expense reimbursement, compensatory damages,
punitive or exemplary damages or liquidated damages, arbitration claims, claims
under any local, state or federal law, wage collection law or labor relations
law, and any claims of discrimination or harassment on the basis of age, race,
sex, religion,



4

 

--------------------------------------------------------------------------------

 

disability, pregnancy, sexual orientation, national origin, ancestry,
citizenship, retaliation or any other claim under any federal, state or local
employment-related, human rights, civil rights, or employment discrimination
statute, rule, regulation or ordinance, including, but not limited to, the
following: the Civil Rights Acts of 1964 and 1991, as amended; Section 1981 of
the Civil Rights Act of 1866; the Equal Pay Act of 1963; the Family and Medical
Leave Act; the Age Discrimination In Employment Act (ADEA); the Americans With
Disabilities Act; the Rehabilitation Act of 1973; the Employee Retirement Income
Security Act; the Consolidated Omnibus Budget Reconciliation Act of 1985; The
Worker Adjustment and Retraining Notification Act; The Sarbanes-Oxley Act of
2002;  the Arkansas Civil Rights Act of 1993, Ark. Code Ann. § 16-123-101 et
seq; and any other claim under any law, regulation, or ordinance prohibiting
employment discrimination or relating to employment.  By signing this Agreement,
Mr. Goodwin agrees that he has not suffered any injuries or occupational
diseases relating to or arising out of his employment with Murphy USA and that
he has received all wages and leave to which he was entitled as an employee of
Murphy USA and that he is not aware of any facts or evidence of any
discrimination or retaliation by Murphy USA.  Further, by signing this
Agreement, Mr. Goodwin also expressly acknowledges and represents that he is not
currently aware of any facts or circumstances constituting a violation of the
Family and Medical Leave Act of 1993 or the Fair Labor Standards Act, or any
similar state law.  Mr. Goodwin specifically acknowledges that he releases and
waives any claim for any attorneys’ fees, costs and expenses. 



 

9.Release of Unknown Claims by Mr. Goodwin:    Mr. Goodwin  understands and
agrees that the claims released herein by him are intended to and do include any
and all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, which he has or may have against any person or entity he
released above, and he expressly consents that this Agreement shall be given
full force and effect according to each and all of its expressed terms and
provisions, including as well those relating to unknown and unspecified claims,
charges, demands, suits, actions, causes of action and debts, if any, and those
relating to any other claims, charges, demands, suits, actions, causes of action
and debts hereinabove specified.  Mr. Goodwin acknowledges that he is aware that
he may hereafter discover claims or facts in addition to, or different from,
those which he now knows or believes to exist with respect to the subject matter
covered by this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this Agreement or his
decision to enter into it.  Nevertheless, he hereby waives any rights, claims or
causes of action that might arise as a result of such different or additional
claims or facts.    

 

10.Agreement not to File Actions:    Mr. Goodwin agrees not to file, join in or
prosecute further any lawsuits against Murphy USA and the Releasees, concerning
any matter in any way arising out of or relating in any way to any matter, act,
occurrence, omission, practice, conduct, policy, event, or transaction on or
before the Effective Date of this Agreement.  By signing this Agreement,
Mr. Goodwin agrees not to sue Murphy USA and/or the Releasees for anything
arising up until the Effective Date of this Agreement.  Nothing in this
Agreement will interfere with the right of Mr. Goodwin to challenge the
enforceability of the release of claims in this Agreement under the Age
Discrimination In Employment Act or to enforce the terms of this Agreement.  Mr.
Goodwin is not precluded from initiating, cooperating or participating in a
lawful governmental administrative



5

 

--------------------------------------------------------------------------------

 

investigation, such as with the Equal Employment Opportunity Commission. To the
maximum extent permitted by law Mr. Goodwin expressly waives any right to any
monetary recovery or any other individual relief in connection with any such
investigation, EEOC charge or other administrative charge or should any federal,
state or local administrative agency or any other person or entity pursue any
claims on his behalf arising out of or related to his employment and/or the
severing of that employment with Murphy USA, or concerning any matter released
herein.  Mr. Goodwin  expressly represents and warrants that as of the date that
he signs this Agreement, he has no pending grievances, claims, complaints,
administrative charges or lawsuits against Murphy USA or any of the Releasees in
or with any administrative, state, federal, or governmental entity, agency,
board, or court or before any other tribunal or panel or arbitrators, public or
private, based upon any actions or omissions by the Releasees occurring prior to
Mr. Goodwin’s execution of this Agreement. 



 

11.Releasees:  Without limiting the generality of the General Release by
Mr. Goodwin,  Mr. Goodwin specifically acknowledges and agrees that he is
knowingly and voluntarily releasing each and all of the following persons,
companies, and entities from any and all claims he has or may have:  Murphy
USA Inc. and its subsidiaries, affiliates, partnerships, joint ventures, benefit
plans, and, with respect to each of them, their former and current parents,
subsidiaries, predecessors, purchasers, and successors; and, with respect to
each such entity, all of its past and present directors, officers, employees,
shareholders, advisors, consultants, suppliers, attorneys, assigns, fiduciaries,
insurers, agents and representatives (collectively known herein as “Releasees”).

 

12.No Admission of Liability:    Mr. Goodwin expressly acknowledges and agrees
that the offering of this separation package and this Agreement do not
constitute any admission of liability under any federal, state, or local
statute, regulation, or ordinance, or breach of any contract, duty or obligation
owed by Murphy USA to Mr. Goodwin and is not otherwise an admission by Murphy
USA, and that Murphy USA does not admit but denies any violation of
Mr. Goodwin’s legal rights.

 

13.Not a Prevailing Party:    Mr. Goodwin agrees that entering into this
Agreement does not make him a prevailing party for any purpose, including, but
not limited to, determining responsibility for or entitlement to attorneys’
fees, under any statute or otherwise.

 

14.Duty to Cooperate:    Mr. Goodwin agrees that, in the event Murphy USA is or
becomes a party or witness to any actual or threatened legal proceeding
regarding any matter that arose, concerns or occurred during the term of his
employment with Murphy USA, he shall make himself reasonably available to and
cooperate with Murphy USA and its counsel in such proceedings, without further
payment or compensation.    Mr. Goodwin further agrees to answer any practical
administration questions which may arise and to make himself reasonably
available to assist Murphy USA in its transition during his employment and for
six (6) months following his Retirement Date and to cooperate with any other
reasonable request by Murphy USA which may require his services after the ending
of his employment, all without any further payment or compensation.    

 





6

 

--------------------------------------------------------------------------------

 

15.Agreement is Confidential:  Except as otherwise stated in this Paragraph,
Mr. Goodwin specifically agrees to keep the existence and terms of this
Agreement, the circumstances giving rise to its execution, the negotiations
leading thereto and all matters relating to the allegations raised or which
could have been raised in any litigation completely confidential and secret.  He
expressly covenants not to display, publish, disseminate, disclose, or
communicate any such information to any person or entity, except to his
attorneys, tax advisor, accountant, spouse, and, even as to such a person, only
if the person agrees to honor this confidentiality requirement, or as compelled
by law, or in connection with the filing and payment of taxes, or if necessary
to comply with a court order or to enforce the terms of this Agreement. 
Mr. Goodwin may respond to unsolicited inquiries concerning his employment
separation with Murphy USA by communicating information about the reasons for
his retirement from Murphy USA,  and may provide general information about his
position and duties while at Murphy USA, so long as he does not disparage or
defame Murphy USA or any Releasee in any such communication. 
Mr. Goodwin warrants and represents that prior to his execution of this
Agreement, he did not disclose, directly or indirectly, any of the terms or
promises of this Agreement or the Transition Payment offered to him to any
person, including other employees of Murphy USA, other than his attorneys, tax
advisor, accountant, and spouse.  If required by a valid court-issued subpoena,
Mr. Goodwin may produce a copy of this Agreement provided that he gives written
notice of such subpoena to Goodwin within 72 hours of receipt of such subpoena
receipt of such subpoena and allows Murphy USA a reasonable opportunity to move
for a protective order or to otherwise quash the subpoena.  Mr. Goodwin may also
discuss the terms of his separation with official law enforcement, if required
to do so pursuant to a subpoena, provided he gives notification to John Moore,
 within 72 hours of being requested to provide such information.  Notification
by Mr. Goodwin under this Paragraph shall be via both electronic mail to
john.moore@murphyusa.com.    Nothing in this Agreement prohibits or limits
Murphy USA’s right to reveal the existence, terms, and conditions of this
Agreement within its organization, to its Board members, to its attorneys, to
its financial advisors and accountants or as otherwise judged appropriate by
Murphy USA, and to fulfill reporting obligations under applicable laws and
requirements.

 

16.Return of Property:    Mr. Goodwin agrees that on or before his Retirement
Date, or whenever the Company so requests, whichever comes first, he will return
to Murphy USA any and all property of Murphy USA and Proprietary Information (as
defined herein),  whether belonging or entrusted to Murphy USA, wherever stored
or located and in whatever form, in Mr. Goodwin’s possession, custody, or
control.  Such property and Proprietary Information includes, but is not limited
to laptops, iPads, and other computers; Blackberries, iPhones, or other handheld
electronic devices; hard drives, thumb drives, or other electronic storage
devices; security badges, access cards, and credit cards; and emails,
correspondence, notes, files, and other documents whether or not prepared for or
by Mr. Goodwin.  Mr. Goodwin agrees that no payment or any other benefit under
this Agreement shall be made or given by Murphy USA until and unless he has
returned all property of Murphy USA as required by this paragraph. 

 

17.Non-Disclosure of Business Information:    Mr. Goodwin will not at any time
during the remainder of his employment by Murphy USA, and for so long thereafter
as the pertinent information or documentation remains confidential, use or
disclose to others any



7

 

--------------------------------------------------------------------------------

 

Business Information, except in the course of his work for Murphy USA.  As used
in this Agreement, the term “Business Information” means any and all of Murphy
USA’s trade secrets, confidential and proprietary information, and all other
information and data that is not generally known to third persons who could
derive economic value from its use or disclosure, including, without limitation,
the methods though which Murphy USA identifies, hires, trains and compensates
its employees; details regarding Murphy USA’s employees, including their
compensation, contact information, and their performance and conduct; methods to
locate and qualify suppliers, contractors and other vendors; the identity of
Murphy USA’s suppliers, contractors and other vendors; the individuals, and
their contact information, suppliers, contractors and other vendors with whom
Murphy USA has dealt; the amounts and types of goods and/or services purchased
in the past from suppliers, contractors, and other vendors; the amounts paid for
such past purchases; the identity of Murphy USA’s customers; the individuals,
and their contact information, customers with whom Mr. Goodwin has dealt; the
amounts and types of goods purchased in the past by such customers; the amount
paid for such past purchases, the timing of such past purchases, and the method
of payment for such past purchases; Murphy USA’s plans for future products; the
details of any ongoing or planned negotiations for future products; Murphy USA’s
other plans for the future, including without limitation plans for its products,
for geographic and customer markets, and for marketing, promoting and
distributing its products.



 

18.Nonsolicitation:    During Mr. Goodwin’s employment by Murphy USA, and for
twelve (12) months following his Retirement Date (regardless of the reasons for
separation), Mr. Goodwin  will not, other than on behalf of Murphy USA, directly
or indirectly, as a proprietor, partner, employee, agent or otherwise:

 

A.Solicit, hire or engage any Murphy USA employee or contractor to work for, or
provide goods or services to, any other employer or organization.  For the
purpose of this provision, “Murphy USA employee or contractor” means any
individual who is employed or retained by, or any individual or entity that
exclusively provides  goods or services to Murphy USA.

 

B.Otherwise interfere with, disrupt or attempt to disrupt relations between
Murphy USA and any of its employees or contractors.

 

19.Extension of Restrictive Period:  The restrictive periods set forth in this
Agreement shall not expire, and shall be tolled, during any period in which
Mr. Goodwin is in violation of the restrictive period. 

 

20.Non-Disparagement:    Mr. Goodwin agrees that he will not make, publish,
write, disseminate, communicate, or directly or indirectly make or cause any
person or entity to communicate or make, any materially disparaging, derogatory,
libelous, slanderous, or defamatory remarks, comments, statements, or
communications about Murphy USA or any of the Releasees, including, but not
limited to, Murphy USA’s business and the business and/or personal policies,
practices, decisions, reputations, or conduct of any of the Releasees. 

 





8

 

--------------------------------------------------------------------------------

 

21.Breach of Agreement:    The Parties expressly agree that a breach of any of
the promises and covenants contained or referenced in this Agreement, including
the filing by Mr. Goodwin of a lawsuit against Murphy USA,  or the breach of the
confidentiality or non-solicitation obligations herein, shall be considered a
material breach of the terms of this Agreement, and shall entitle the
non-breaching Party to recover from the breaching Party  any monies paid
pursuant to this Agreement, as well as any and all remedies available at law, as
well as costs and reasonable attorneys’ fees incurred in enforcing this
Agreement.  However, nothing in this Agreement will interfere with Mr. Goodwin’s
 right to challenge the enforceability of the foregoing release of claims under
the Age Discrimination In Employment Act, and Mr. Goodwin shall not be required
to tender back payments made to him under this Agreement nor be liable for the
costs and attorneys’ fees that Murphy USA and/or the Releasees incur in
connection with a challenge by Mr. Goodwin of the foregoing release of claims
under the Age Discrimination In Employment Act.  Mr. Goodwin acknowledges that a
violation of any of the restrictive covenants contained in this Agreement will
cause immediate and irreparable injury to Murphy USA, for which injury there is
no adequate remedy at law.  Mr. Goodwin agrees that, in the event of a breach or
threatened breach of any of the confidentiality or non-solicitation covenants
herein, in addition to such other remedies as Murphy USA may have at law,
without posting any bond or security, Murphy USA shall be entitled to seek and
obtain equitable relief, in the form of specific performance, and/or temporary,
preliminary, or permanent injunctive relief, or any other equitable remedy that
then may be available.  The seeking of an injunction or order shall not affect
Murphy USA’s right to seek and obtain damages or other equitable relief on
account of any such actual or threatened breach.

 

22.No Transfer or Assignment:    Mr. Goodwin represents and warrants that no
person had or has or claims any interest in the claims referred to anywhere in
this Agreement.  He also represents and warrants that he has the sole right and
exclusive authority to execute this Agreement and that he has the sole right to
receive the consideration paid therefore.  He also represents and warrants that
he has not heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any claim against Murphy USA or any of the
Releasees or portion thereof or interest therein, and will not assign or
otherwise transfer, any claim or demand relating to any matter covered by this
Agreement or the consideration to be paid pursuant thereto.

 

23.Entire Agreement and Enforcement:  The Parties agree that this Agreement
shall be binding upon the assigns, heirs, executors, and administrators of
Mr. Goodwin and shall inure to the benefit of the officers, directors,
employees, agents, parents, affiliates, predecessors, successors, purchasers,
assigns, and representatives of Murphy USA.  The Parties agree that this
Agreement supersedes all prior agreements between the Parties (other than the
General Release Agreement referenced and hereby incorporated herein and the
Murphy USA Long Term Incentive Plan), and this Agreement constitutes the entire
agreement between the Parties and all previous discussions, promises,
representations, and understandings relating to the topics herein discussed are
hereby merged into this Agreement.  The Parties agree that there are no
additional promises or terms among the Parties other than those contained or
referred to herein, and that this Agreement shall not be modified, waived or
amended except in writing signed by Mr. Goodwin and Murphy USA.    





9

 

--------------------------------------------------------------------------------

 

 

24.No Waiver:  The Parties recognize, acknowledge and agree that the failure by
Murphy USA to enforce any term of this Agreement shall not constitute a waiver
of any rights or deprive Murphy USA of the right to insist thereafter upon
strict adherence to that or any other term of this Agreement, nor shall a waiver
of any breach of this Agreement constitute a waiver of any preceding or
succeeding breach.  No waiver of a right under any provision of this Agreement
shall be binding on Murphy USA unless made in writing and signed by Murphy USA.

 

25.Governing Law:  The validity and construction of this Agreement or of any of
its terms or provisions shall be determined under the laws of the State of
Arkansas, regardless of any principles of conflicts of laws or choice of laws of
any jurisdiction.  Accordingly, Mr. Goodwin waives any right he may have to
assert the applicability of another state’s law or to contest the application of
the law of the State of Arkansas.  Mr. Goodwin agrees that the exclusive
jurisdiction and venue of any lawsuit arising out of, under or related to this
Agreement shall be the United States District Court for Western District of
Arkansas, and if there is no jurisdiction in that court, jurisdiction shall be
in Arkansas state court in Union County, and Mr. Goodwin hereby irrevocably
agrees, acknowledges and submits to the exclusive jurisdiction and venue of such
court for the purposes of any such lawsuit.  The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the Parties, notwithstanding any
statutory or common law provisions which would suggest otherwise. 

 

26.Jury Trial Waiver:  Each Party waives his/its right to a trial by jury in any
proceeding brought with respect to this Agreement or any right or obligation
hereunder or any matter covered by this Agreement.  The Parties understand that
by giving up their right to a jury trial by this Paragraph, they are not giving
up their right to make a legal claim against the other Party with respect to
matters concerning this Agreement; they are only giving up their right to have a
jury decide that claim.

 

27.Reformation and Severability:  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any of the separate provisions contained in this
Agreement are declared illegal, unenforceable, or ineffective in a legal forum
of competent jurisdiction, such provision shall be deemed severable, such that
all other provisions contained in this Agreement shall remain valid and binding;
provided,  however, that if any portion of the General Release Agreement is held
to be invalid or unenforceable, then the entire Agreement, including any
obligation for Murphy USA to provide any payments or benefits hereunder, shall
be voidable at the option of Murphy USA.

 

28.Consultation with Attorney:    Mr. Goodwin is advised to consult an attorney
regarding the terms of this Agreement before signing it, and states that he has
consulted with his attorney regarding this Agreement, and that in executing this
Agreement he has not relied upon any representations or statements by Murphy USA
or any of its respective agents, representatives, employees, or attorneys
regarding the subject matter, basis, or effect of this Agreement. 





10

 

--------------------------------------------------------------------------------

 

 

29.Medicare Representation:    Mr. Goodwin has fully considered Medicare’s
interests pursuant to the Medicare Secondary Payer rules, and in doing so,
Mr. Goodwin declares that as of the Effective Date of this Agreement:
(i) Mr. Goodwin is not Medicare eligible (i.e.,  Mr. Goodwin is not 65 years of
age or older; Mr. Goodwin is not suffering from end stage renal failure; and
Mr. Goodwin has not received Social Security benefits for twenty-four (24)
months or longer), and (ii) Mr. Goodwin has not made a claim against Murphy USA
(this does not include any group health plans of Murphy USA) involving any
illness, injury, incident, or accident in which medical expenses were, or are
expected to be, incurred.  Based on these representations, Murphy USA and
Mr. Goodwin have determined that Medicare has no interest in any payments
hereunder and no reporting is required to Medicare.  However, if Medicare (or
the agency representing Medicare’s interests) later determines that it does have
an interest in any payments to Mr. Goodwin under this Agreement, Mr. Goodwin
agrees to indemnify Murphy USA promptly for any payments Murphy USA makes to
Medicare (or the agency collecting on behalf of Medicare) as a result of any
payments under this Agreement.

 

30.Offer Period and Effective Date:  Pursuant to the Older Workers Benefit
Protection Act, Mr. Goodwin acknowledges and represents that he waives his
claims identified above herein knowingly and voluntarily and in exchange for
consideration of value.  Mr. Goodwin acknowledges and represents that he
understands that he has twenty‑one (21) days from his receipt of this Agreement
to consider his decision to sign it.  Acceptance must be made by delivering a
signed copy of this Agreement to Murphy USA and that for such acceptance to be
effective, the Agreement must be signed no later than the twenty-first calendar
day after Mr. Goodwin received this Agreement and must be received by Murphy USA
no later than three business days after the end of this consideration period. 
Mr. Goodwin understands that this Agreement may be withdrawn if not executed
within the twenty-one-calendar day consideration period and promptly returned to
Murphy USA as described herein.  Mr. Goodwin acknowledges and understands that
he may revoke this Agreement within seven (7) days following his execution of
this Agreement.  Revocation shall be made by delivering signed written notice of
revocation to John Moore and must be received no later than the final calendar
day of the revocation period.  This Agreement shall not become effective or
enforceable until the revocation period has expired and the Agreement has been
timely returned to Murphy USA.  Accordingly, the Effective Date of this
Agreement shall be the eighth day following Mr. Goodwin’s signing of this
Agreement, provided he has not revoked the Agreement previously and has timely
returned the signed Agreement.    Mr. Goodwin understands and agrees that no
court or agency must specifically approve this Agreement or its terms and
conditions, including the release of claims herein, for it to become effective.

 

31.Full Defense:  This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by or on behalf of
Mr. Goodwin in breach hereof.

 

32.Tax Code Compliance:    This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations and Treasury guidance promulgated
thereunder.  The immediately



11

 

--------------------------------------------------------------------------------

 

preceding sentence, however, shall not be construed as a guarantee by Murphy USA
of any particular tax effect to Mr. Goodwin under this Agreement.



 

33.Counterparts and Facsimile Signature:    This Agreement may be executed in
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.  A facsimile, PDF or email
copy of the signature of any signatory on this Agreement shall be deemed the
equivalent of an original thereof.

 

34.Headings:  The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement or to define or limit the
scope of any Paragraph of this Agreement.

 

35.COBRA:  Mr. Goodwin shall be eligible to elect continuing medical coverage
pursuant to COBRA.  Information concerning his continuing benefits shall be
provided to him under separate cover. 

 

MR. GOODWIN REPRESENTS THAT HE HAS READ THIS AGREEMENT, THAT BASED THEREON, HE
UNDERSTANDS ALL OF ITS TERMS, AND THAT HE ENTERS INTO THIS AGREEMENT VOLUNTARILY
AND WITH FULL KNOWLEDGE OF ITS EFFECT.

 

 

03/06/2015/s/ Jeffery A. Goodwin______

Date

 

Murphy USA INC.

 

 

03/06/2015By:/s/ John A. Moore

Date

 

12

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT B

General Release Agreement

 

I, Jeffrey A. Goodwin,  acknowledge that in connection with the consideration to
be provided by Murphy USA Inc.  (“Murphy” or the “Company”)  under the
Retirement Agreement (“Retirement Agreement”) entered into between me and Murphy
USA, I hereby agree to be bound by the terms of this General Release Agreement
 (“Agreement”), as follows:

 

1.General Release Agreement Condition To Payment:  I acknowledge that the
promises I am providing in this Agreement are a material inducement and
consideration for the Company entering into the Retirement Agreement, to which
this Agreement is an exhibit.  I acknowledge that, in connection with the
Retirement Agreement, I am receiving from Murphy USA substantial benefits,
including transition payments  as set forth in the Retirement Agreement,  which
benefits constitute substantial and adequate consideration for this
Agreement.  I understand and agree that I am entitled to retain transition
payments only if I accept and sign and do not revoke this Agreement and return
it to Murphy USA in a timely manner.  I understand that Murphy USA’s obligation
to have provided the transition payments and related benefits of continued
employment under the Retirement Agreement is conditioned upon my compliance with
the terms and conditions of this Agreement, and I agree that if I fail to comply
with all of the terms and conditions of this Agreement, I will not be entitled
to retain such transition Payments.  Murphy USA has also agreed to provide me
with the following additional consideration for executing this Agreement and
complying with its terms: 1), $332,500,  provided that I have executed this
Agreement and complied with its terms, Murphy USA will pay me the above-stated
consideration in four quarterly installments to be paid on April 15, 2015; July
15,  2015; October 15, 2015; and January 15, 2016; and 2) a lump sum payment of
$31,972 representing five (5) weeks of unused vacation to be paid within two (2)
weeks following my Retirement Date.

 

2.General Release of Murphy USA and Releasees:    In keeping with our intent to
allow for an amicable separation, and as part of our accord, and deeming this
Agreement to be fair, reasonable, and equitable, and intending to be legally
bound hereby, I agree to and hereby do, for myself and for each of my heirs,
representatives, executors, and administrators forever and irrevocably fully
release and discharge Murphy USA and the Releasees (as defined below), of and
from any and all grievances, liens, suits, judgments, claims, demands, debts,
defenses, actions or causes of action, obligations, damages, and liabilities
whatsoever which I now have, have had, or may have, whether the same be known or
unknown, at law, in equity, or mixed, in any way arising out of or relating in
any way to any matter, act, occurrence, omission, practice, conduct, policy,
event, or transaction on or before the Effective Date of this Agreement.  This
is a General Release.  By signing this Agreement, I am agreeing to forego all
claims or potential claims against Murphy USA and the Releasees.  I agree that
this release will extinguish all claims which have arisen at any time up to the
time I sign this Agreement.  I expressly acknowledge that this General Release
includes, but is not limited to, any claims arising out of or relating in any
way to my employment with Murphy USA,  the ending of my employment with Murphy
USA, and all issues raised or which could have been raised in any litigation
against Murphy USA and/or the Releasees.  Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement, including, without
limitation, this General



 

--------------------------------------------------------------------------------

 

Release, will waive, relinquish, diminish, release or in any way affect (a) any
rights or claims expressly provided for in this Agreement or (b) any rights or
claims that, as a matter of law, cannot be released or waived.  If any claim is
not subject to release, to the extent permitted by law, I waive any right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a claim in which I or any other Releasee identified
in this Agreement is a party.  I agree to this General Release knowingly and
voluntarily.

 

3.Further Description of General Release:  I expressly acknowledge that this
General Release of Murphy USA and the Releasees includes, but is not limited to,
any claims constituting or based on tort, contract, implied contract,
defamation, libel, slander, intentional infliction of emotional distress,
wrongful or abusive discharge, negligence, interference with contract or
employment, assault and battery, personal injury, whistle-blowing, implied
covenant of good faith and fair dealing, fraud, stock fraud, equity, any
short-term or long-term disability benefits plan, intellectual property,
spoliation of evidence, statute or common law, severance pay, equity
compensation and/or fringe benefits, attorneys’ fees, vacation pay, bonus, sales
commissions, debts, accounts, expense reimbursement, compensatory damages,
punitive or exemplary damages or liquidated damages, arbitration claims, claims
under any local, state or federal law, wage collection law or labor relations
law, and any claims of discrimination or harassment on the basis of age, race,
sex, religion, disability, pregnancy, sexual orientation, national origin,
ancestry, citizenship, retaliation or any other claim under any federal, state
or local employment-related, human rights, civil rights, or employment
discrimination statute, rule, regulation or ordinance, including, but not
limited to, the following: the Civil Rights Acts of 1964 and 1991, as amended;
Section 1981 of the Civil Rights Act of 1866; the Equal Pay Act of 1963; the
Family and Medical Leave Act; the Age Discrimination In Employment Act (ADEA);
the Americans With Disabilities Act; the Rehabilitation Act of 1973; the
Employee Retirement Income Security Act; the Consolidated Omnibus Budget
Reconciliation Act of 1985; The Worker Adjustment and Retraining Notification
Act; The Sarbanes-Oxley Act of 2002; the Arkansas Civil Rights Act of 1993, Ark.
Code Ann. § 16-123-101 et seq; and any other claim under any law, regulation, or
ordinance prohibiting employment discrimination or relating to employment.  By
signing this General Release Agreement, I agree that I have not suffered any
injuries or occupational diseases relating to or arising out of my employment
with Murphy USA and that I have received all wages and leave to which I was
entitled as an employee of Murphy USA and that I am not aware of any facts or
evidence of any discrimination or retaliation by Murphy USA.  Further, by
signing this General Release Agreement, I also expressly acknowledge and
represent that I am not currently aware of any facts or circumstances
constituting a violation of the Family and Medical Leave Act of 1993 or the Fair
Labor Standards Act, or any similar state law.  I specifically acknowledge that
I release and waive any claim for any attorneys’ fees, costs and expenses.

 

4.Release of Unknown Claims:  I understand and agree that the claims released
herein by me are intended to and do include any and all claims of every nature
and kind whatsoever, known or unknown, suspected or unsuspected, which I have or
may have against any person or entity I released above, and I expressly consent
that this Agreement shall be given full force and effect according to each and
all of its expressed terms and provisions, including as well those relating to
unknown and unspecified claims, charges, demands, suits, actions, causes



2

 

--------------------------------------------------------------------------------

 

of action and debts, if any, and those relating to any other claims, charges,
demands, suits, actions, causes of action and debts hereinabove specified.  I
acknowledge that I am aware that I may hereafter discover claims or facts in
addition to, or different from, those which I now know or believe to exist with
respect to the subject matter covered by this Agreement and which, if known or
suspected at the time of executing this Agreement, may have materially affected
this Agreement or my decision to enter into it.  Nevertheless, I hereby waive
any rights, claims or causes of action that might arise as a result of such
different or additional claims or facts. 

 

5.Agreement not to File Actions:  I agree not to file, join in or prosecute
further any lawsuits against Murphy USA and the Releasees, concerning any matter
in any way arising out of or relating in any way to any matter, act, occurrence,
omission, practice, conduct, policy, event, or transaction on or before the
Effective Date of this Agreement.  By signing this Agreement, I agree not to sue
Murphy USA and/or the Releasees for anything arising up until the Effective Date
of this Agreement.  Nothing in this Agreement will interfere with my right to
challenge the enforceability of the release of claims in this Agreement under
the Age Discrimination In Employment Act or to enforce the terms of this
Agreement.  I am not precluded from initiating, cooperating or participating in
a lawful governmental administrative investigation, such as with the Equal
Employment Opportunity Commission.  To the maximum extent permitted by law I
expressly waive any right to any monetary recovery or any other individual
relief in connection with any such investigation, EEOC charge or other
administrative charge or should any federal, state or local administrative
agency or any other person or entity pursue any claims on my behalf arising out
of or related to my employment and/or the severing of that employment with
Murphy USA, or concerning any matter released herein.  I expressly represent and
warrant that as of the date that I sign this Agreement, I have no pending
grievances, claims, complaints, administrative charges or lawsuits against
Murphy USA or any of the Releasees in or with any administrative, state,
federal, or governmental entity, agency, board, or court or before any other
tribunal or panel or arbitrators, public or private, based upon any actions or
omissions by the Releasees occurring prior to my execution of this Agreement. 

 

6.Releasees:  Without limiting the generality of the General Release, I
specifically acknowledge and agree that I am knowingly and voluntarily releasing
each and all of the following persons, companies, and entities from any and all
claims I have or may have:  Murphy USA, and its subsidiaries, affiliates,
partnerships, joint ventures, benefit plans, and, with respect to each of them,
their former and current parents, subsidiaries, predecessors, purchasers, and
successors; and, with respect to each such entity, all of its past and present
directors, officers, employees, shareholders, advisors, consultants, suppliers,
attorneys, assigns, fiduciaries, insurers, agents and representatives
(collectively known herein as “Releasees”).

 

7.Governing Law:  The validity and construction of this Agreement or of any of
its terms or provisions shall be determined under the laws of the State of
Arkansas, regardless of any principles of conflicts of laws or choice of laws of
any jurisdiction.  Accordingly, I waive any right I may have to assert the
applicability of another state’s law or to contest the application of the law of
the State of Arkansas.  I agree that the exclusive jurisdiction and venue of any
lawsuit arising out of, under or related to this Agreement shall be the United
States District Court for Western District of Arkansas, and if there is no
jurisdiction in that court, jurisdiction shall be in Arkansas state court in
Union County, and I hereby irrevocably agree, acknowledge and



3

 

--------------------------------------------------------------------------------

 

submit to the exclusive jurisdiction and venue of such court for the purposes of
any such lawsuit.  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the Parties, notwithstanding any statutory or common law
provisions which would suggest otherwise. 

 

8.Jury Trial Waiver:    I waive my right to a trial by jury, as did Murphy USA,
in any proceeding brought with respect to this Agreement or any right or
obligation hereunder or any matter covered by this Agreement.  I understand that
by giving up my right to a jury trial by this Paragraph, I am not giving up
my right to make a legal claim against Murphy USA with respect to matters
concerning this Agreement; I am only giving up my right to have a jury decide
that claim.

 

9.Reformation and Severability:  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any of the separate provisions contained in this
Agreement are declared illegal, unenforceable, or ineffective in a legal forum
of competent jurisdiction, such provision shall be deemed severable, such that
all other provisions contained in this Agreement shall remain valid and binding;
provided,  however, that if any portion of the Agreement is held to be invalid
or unenforceable, then the entire Agreement, including any obligation for Murphy
USA to provide any payments or benefits hereunder, shall be voidable at the
option of Murphy USA.

 

10.Consultation with Attorney:    I am advised to consult an attorney regarding
the terms of this Agreement before signing it, and state that I have consulted
with my attorney regarding this Agreement, and that in executing this Agreement
I have not relied upon any representations or statements by Murphy USA or any of
its respective agents, representatives, employees, or attorneys regarding the
subject matter, basis, or effect of this Agreement.

 

11.Offer Period and Effective Date:  Pursuant to the Older Workers Benefit
Protection Act, I acknowledge and represent that I waive my claims identified
above herein knowingly and voluntarily and in exchange for consideration of
value.  I acknowledge and represent that I understand that I have twenty‑one
(21) days from my receipt of this Agreement to consider my decision to sign
it.  Acceptance must be made by delivering a signed copy of this Agreement to
Murphy USA and that for such acceptance to be effective, the Agreement must be
signed no later than the twenty-first calendar day after I received this
Agreement and must be received by Murphy USA no later than three business days
after the end of this consideration period.  I understand that this Agreement
may be withdrawn if not executed within the twenty-one-calendar day
consideration period and promptly returned to Murphy USA as described herein.  I
acknowledge and understand that I may revoke this Agreement within seven (7)
days following my execution of this Agreement.  Revocation shall be made by
delivering signed written notice of revocation to John Moore and must be
received no later than the final calendar day of the revocation period.  This
Agreement shall not become effective or enforceable until the revocation period
has expired and the Agreement has been timely returned to Murphy
USA.  Accordingly, the Effective Date of this Agreement shall be the eighth day
following my signing of this Agreement, provided I have not revoked the
Agreement previously and have timely returned the signed Agreement.  I
understand and agree that no court or agency must specifically



4

 

--------------------------------------------------------------------------------

 

approve this Agreement or its terms and conditions, including the release of
claims herein, for it to become effective.

 

12.Full Defense:  This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by or on my behalf in
breach hereof.

 

13.Headings:  The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement or to define or limit the
scope of any Paragraph of this Agreement.

 

I REPRESENT THAT I HAVE READ THIS AGREEMENT, THAT BASED THEREON, I  UNDERSTAND
ALL OF ITS TERMS, AND THAT I  ENTER INTO THIS AGREEMENT VOLUNTARILY AND WITH
FULL KNOWLEDGE OF ITS EFFECT.

 

 



Date

 

 

 



5

 

--------------------------------------------------------------------------------